Citation Nr: 0610830	
Decision Date: 04/14/06    Archive Date: 04/26/06

DOCKET NO.  04-41 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas



THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include anxiety disorder. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Fetty, Counsel

INTRODUCTION

The veteran had honorable active military service in the 
United States Air Force from July 1947 to May 1950.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas, that in pertinent part denied entitlement to 
service connection for anxiety.  

The appeal was previously presented to the Board in November 
2005 and was remanded for additional development.  It has now 
been returned to the Board for appellate consideration.

The Board has granted a motion to advance this appeal on the 
docket.  See 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. 
§ 20.900 (c) (2005).


FINDING OF FACT

Competent medical evidence reflects that the veteran has no 
anxiety disorder or other psychiatric disorder.


CONCLUSION OF LAW

Generalized anxiety disorder or other acquired nervous 
disorder was not incurred in or aggravated by active military 
service, nor may it be presumed to have been incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 
(2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA must tell each claimant what evidence is needed to 
substantiate a claim, what evidence the claimant is 
responsible for obtaining and what evidence VA will undertake 
to obtain.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005).  
VA has also undertaken to tell claimants to submit relevant 
evidence in their possession.  38 C.F.R. § 3.159(b) (2005).  
VA must tell a claimant the types of medical and lay evidence 
that the claimant could submit that is relevant to 
establishing disability.  

VA has made required efforts to notify the veteran of the 
information and evidence needed to substantiate his claim for 
service connection.  The RO provided a rating decision, a 
statement of the case, a supplemental statement of the case, 
and notice letters in January 2004 and November 2005.  These 
documents provided notice of the law and governing 
regulations as well as the reasons for the determination made 
regarding his claim.  They told him what evidence is needed 
to substantiate the claim.  The letters also told the veteran 
what evidence he was responsible for obtaining, and what 
evidence VA would obtain.  

VA has met its duty to assist in obtaining any available 
evidence to substantiate the claim.  A VA examination report 
is associated with the claims files.  All identified evidence 
has been accounted for to the extent possible.  38 U.S.C.A. 
§ 5103A (b)-(d) (West 2002 & Supp. 2005); see also 38 C.F.R. 
§ 3.159(c) (2005).  VA sent its first notice letter prior to 
the initial adverse decision, as required by Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004).  In November 2005, 
the Board remanded the case for additional development.  

In Short Bear v. Nicholson, 19 Vet. App. 341, (2005), the 
United States Court of Appeals for Veterans Claims (Court) 
determined that only VA's failure to point out what evidence 
is needed to substantiate the claim would be unfairly 
prejudicial to the veteran.  Because VA has pointed out what 
evidence is needed, no unfair prejudice has resulted.  With 
respect to the recent decision of Dingess/Hartman v. 
Nicholson, Nos. 01-1917, 02-1506, 2006 WL 519755 (U. S. Vet. 
App. Mar. 3, 2006), which held that the notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service-connection claim, including 
the degree of disability and the effective date of an award, 
the veteran was not provided with notice of the type of 
evidence necessary to establish an initial disability rating 
or effective date.  However, since service connection is 
being denied for the issue addressed in this decision, no 
disability rating or effective date will be assigned, so 
there can be no possibility of any prejudice to the veteran.

Service Connection

Service connection will be awarded for disability resulting 
from injury or disease incurred in or aggravated by active 
service (wartime or peacetime).  38 U.S.C.A. §§ 1110; 1131, 
38 C.F.R. § 3.303(a).  

"Direct" service connection may be established for a 
current disability when the evidence shows affirmatively that 
the disability resulted from injury or disease incurred (or 
aggravated) during active service.  Id.  

"Direct" service connection may be granted for any disease 
not diagnosed initially until after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred during service.  38 C.F.R. 
§ 3.303(d); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  
Each disabling condition shown by SMRs, or for which the 
veteran seeks service connection, must be considered on the 
basis of the places, types, and circumstances of his service 
as shown by service records, the official history of each 
organization in which he served, his medical records, and all 
pertinent medical and lay evidence.  38 C.F.R. § 3.303(a).  

There is no requirement that a disorder must be "chronic" 
as a condition precedent to direct service connection under 
38 C.F.R. § 3.303; however, "chronic diseases" as defined 
at 38 C.F.R. § 3.307 and 3.309 are accorded special 
consideration for service connection.  Where a veteran served 
for at least 90 days during a period of war or after December 
31, 1946, and certain chronic diseases, such as psychoses, 
become manifest to a degree of 10 percent within one year 
from the date of termination of such service, such diseases 
shall be presumed to have been incurred in service, even 
though there is no evidence of such diseases during the 
period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995).  

Once the evidence has been assembled, the Board assesses the 
credibility and weight to be given to the evidence.  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and 
cases cited therein.  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that a veteran need only demonstrate that there is an 
approximate balance of positive and negative evidence in 
order to prevail.  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

In this case, there is no medical evidence of a current 
psychiatric disorder of any sort.  The veteran was examined 
by a VA psychiatrist in December 2005 and reported his 
symptoms.  The psychiatrist found no mental disorder.  None 
of the other medical evidence of record reflects a current 
mental disorder.  Although the veteran has reported that he 
developed anxiety in crowds while in basic training, his 
current symptoms have not been found to merit a diagnosis of 
a mental disorder.  

The Board finds from the above medical and lay evidence that 
there is no competent evidence of a current psychiatric 
disability.  In the absence of medical evidence of a current 
disability, the claim for service connection is not 
plausible.  The Court has specifically disallowed service 
connection where there is no present disability:  
"[c]ongress specifically limits entitlement for service 
connected disease or injury to cases where such incidents 
have resulted in a disability. . . .  In the absence of proof 
of a present disability there can be no valid claim [for 
service connection]."  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).

When the determinative issue involves a question of medical 
diagnosis or causation, as here, only individuals possessing 
specialized training and knowledge are competent to render an 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  The veteran does not possess any specialized 
training and it is not contended otherwise.  Thus, any claim 
he may have made regarding the existence of an anxiety 
disorder or other psychiatric disorder cannot be afforded any 
weight.  

After considering all the evidence of record, the Board finds 
that the preponderance of it is against the claim of service 
connection for an acquired psychiatric disorder, to include 
anxiety disorder.  Because the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine is 
not for application.  See 38 U.S.C.A. § 5107 (West 2002); 
Gilbert, supra.  The claim of entitlement to service 
connection for an acquired psychiatric disorder, to include 
anxiety disorder, must be denied.  


ORDER

Service connection for an acquired psychiatric disorder, to 
include anxiety disorder, is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


